DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 2/28/22.  Claims 1, 5-6, 13, 17-18, and 20 were amended; claims 2-4, 7, 14-16, 19, and 24 were cancelled; claims 25-28 are newly added.  Claims 1, 5-6, 8-13, 17-18, 20-23, and 25-28 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 10 of Remarks, filed 2/28/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
4.	Applicant’s arguments, see page 10 of Remarks, filed 2/28/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
5.	Applicant’s arguments, see page 10 of Remarks, filed 2/28/22, with respect to the nonstatutory provisional double patenting rejection have been fully considered and are persuasive.  The rejections of claims 1-3, 8-15, 22, and 24 on the grounds of nonstatutory double patenting have been withdrawn.
6.	Applicant’s arguments, see page 11 of Remarks, filed 2/28/22, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) has been withdrawn. 


Allowable Subject Matter
8.	Claims 1, 5-6, 8-13, 17-18, 20-23, and 25-28 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 5-6, and 8-12,
	Independent claim 1 has been amended to incorporate the previously indicated allowable subject matter of claims 6 and 7, thereby overcoming the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013113391A1 to Juckemoller et al. (hereafter “Juckemoller”).  In particular, newly amended independent claim 1 recites:
	“wherein the bottom portion of the tub comprises a water collecting portion that is recessed downward from the first case or the second case and that is configured to collect washing water supplied into the tub, the water collecting portion comprising a bottom surface that has a planar shape, 
wherein a portion of the auxiliary coupling protrusion located at the bottom portion of the tub is cut to thereby define the discharge opening, and 
the discharge opening is defined at (i) a central position of the auxiliary coupling protrusion disposed between widthwise ends of the bottom surface of the water collecting portion, or (ii) a position offset in a widthwise direction from the central position of the auxiliary coupling protrusion between the widthwise ends of the bottom surface of the water collecting portion” [emphasis added].
As persuasively argued by Applicant in pages 11-13 of Remarks filed 2/28/22, Juckemoller does not disclose or suggest that the water collecting portion comprises a bottom surface that has a planar shape, wherein a portion of the auxiliary coupling protrusion located at the bottom portion of the tub is cut to thereby define the discharge opening, and wherein the discharge opening is defined at (i) a central position of the auxiliary coupling protrusion disposed between widthwise ends of the bottom surface of the water collecting portion, or (ii) a position offset in a widthwise direction from the central position of the auxiliary coupling protrusion between the widthwise ends of the bottom surface of the water collecting portion.  Previously relied upon secondary references US Pub. 2018/0038035 to Bigelow et al. and US Pub. 2007/0285261 to Lee are unable to remedy the deficiencies of Juckemoller to arrive at the specific configuration defined by claim 1.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the tub defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 5-6, 8-12) are in condition for allowance.
Regarding claims 13, 17-18, and 20-23,
	Independent claim 13 has been amended to incorporate the previously indicated allowable subject matter of claims 18 and 19, thereby overcoming the previous grounds 
	“wherein the bottom portion of the tub comprises a water collecting portion that is recessed downward from the first case or the second case and that is configured to collect washing water supplied into the tub, the water collecting portion comprising a bottom surface that has a planar shape, 
wherein a portion of the auxiliary coupling protrusion located at the bottom portion of the tub is cut to thereby define the discharge opening, and 
wherein the discharge opening is defined at (i) a central position of the auxiliary coupling protrusion disposed between widthwise ends of the bottom surface of the water collecting portion, or (ii) a position offset in a widthwise direction from the central position of the auxiliary coupling protrusion between the widthwise ends of the bottom surface of the water collecting portion” [emphasis added].
As persuasively argued by Applicant in pages 11-13 of Remarks filed 2/28/22, Juckemoller does not disclose or suggest that the water collecting portion comprises a bottom surface that has a planar shape, wherein a portion of the auxiliary coupling protrusion located at the bottom portion of the tub is cut to thereby define the discharge opening, and wherein the discharge opening is defined at (i) a central position of the auxiliary coupling protrusion disposed between widthwise ends of the bottom surface of the water collecting portion, or (ii) a position offset in a widthwise direction from the central position of the auxiliary coupling protrusion between the widthwise ends of the bottom surface of the water collecting portion.  Previously relied upon secondary 
Regarding claims 25-28,
	Newly added independent claim 25 incorporates the previously indicated allowable subject matter and is in condition for allowance for similar reasons to independent claims 1 and 13.  In particular, newly added independent claim 25 recites:
	“wherein the bottom portion of the tub comprises a water collecting portion that is recessed downward from the first case or the second case and that is configured to collect washing water supplied into the tub, the water collecting portion comprising a bottom surface that has a planar shape, 
wherein a portion of the auxiliary coupling protrusion located at the bottom portion of the tub is cut to thereby define the discharge opening, and 
wherein the discharge opening is defined at a position of the auxiliary coupling protrusion between the widthwise ends of the bottom surface of the water collecting portion.” [emphasis added].
As persuasively argued by Applicant in pages 11-13 of Remarks filed 2/28/22, Juckemoller does not disclose or suggest that the water collecting portion comprises a bottom surface that has a planar shape, wherein a portion of the auxiliary coupling protrusion located at the bottom portion of the tub is cut to thereby define the discharge opening, and wherein the discharge opening is defined at a position of the auxiliary coupling protrusion between the widthwise ends of the bottom surface of the water collecting portion.  Previously relied upon secondary references US Pub. 2018/0038035 to Bigelow et al. and US Pub. 2007/0285261 to Lee are unable to remedy the deficiencies of Juckemoller to arrive at the specific configuration defined by claim 25.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the tub defined by independent claim 25.  For at least the above reasons, independent claim 25 (and therefore dependent claims 26-28) are in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711